Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dispensing container, claim 15 and the dredge, claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, because the “the flexible casing” is not first recited in claim 1, from which claim 11 depends, therefore no antecedent basis has been established. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-13, 15-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarrell 8402687.
   Referring to figure 12, Jarrell discloses a lure 120 configured for producing a scent-issuing effect. The flexible body 122's comprises a bait chamber 58 filled with a scent concentrate, or bait 130 as shown. The lure 120's cap 124's central line-passing hole 134 is oversized by some small measure in order to facilitate a greater intake current of water into the fore chamber 58.  Likewise, the threaded cap 40's central line-passing hole 136 is oversized by some small measure to increase the wash-out 
The lure of Jarrell further considers the combination of a dispenser container as recited in applicant’s claim 15; see para. 61:
(61)    It is another aspect of the invention that the recesses in the cap 124 for the prongs of the driving tool 70 might be drilled all the way through cap 124. That way, scenting substance might be squirted inside the fore chamber 58 without the angler having to remove the cap 124. 
The lure is also designed to have the buoyancy effect as recited in applicant’s claim 4; see para. 50 for example:
(50)  In either FIG. 3a or 6, the way to change the lure 20 into a concave-nosed topwater is achieved by simply twisting the front cap 60 deeper into the lure body 22 until the cup-rim end 26 is the foremost part of the lure 20 facing forwards. That is, with the front cap 60 twisted deep inside the body 22, it has little effect on the swimming again. Instead, the cup-rim front end 26 produces the greatest effect. And the cup-rim front end 26 provides a concave face for the lure 20, with the front cap 60 sufficiently twisted rearwards so as not to provide any significant hydrodynamic effect on the lure 20's swimming action (FIG. 3b is an example of this configuration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 5, 6, 14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarrell, as described above.
Although Jarrell is silent as to the baitwell volume and the use of a sponge, flaps or a dredge, as recited in applicant’s claims 5 & 6, 14, 18 and 19, respectively, it remains that these features are considered well known or common knowledge in the art of fishing lure design, and would have obviously been utilized with Jerrell’s lure, if so desired, in order to enhance performance when considering various fishing conditions.  Therefore, these features do not patentably distinguish the claimed invention.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914.  The examiner can normally be reached on normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/CHRISTOPHER P ELLIS/Primary Examiner, Art Unit 3644